



PLANTRONICS, INC.
INCENTIVE COMPENSATION PLAN
Adopted by the Compensation Committee of the Board of Directors on March 12,
2018
1.Purposes of the Plan. The Plan is intended to increase stockholder value and
the success of the Company by motivating Associates to (a) perform to the best
of their abilities, and (b) achieve the Company’s objectives.
2.Definitions.
(a)    “Actual Award” means as to any Performance Period, the actual award (if
any) payable to a Participant for the Performance Period, subject to the
Committee’s authority under Section 3(d) to modify the award.
(b)    “Affiliate” means any corporation or other entity (including, but not
limited to, partnerships and joint ventures) controlled by the Company.
(c)    “Associate” means any employee of the Company or of an Affiliate, whether
such individual is so employed at the time the Plan is adopted or becomes so
employed subsequent to the adoption of the Plan.
(d)    “Board” means the Board of Directors of the Company.
(e)    “Bonus Pool” means the pool of funds available for distribution to
Participants. Subject to the terms of the Plan, the Committee establishes the
Bonus Pool for each Performance Period.
(f)    “Code” means the Internal Revenue Code of 1986, as amended. Reference to
a specific section of the Code or regulation thereunder will include such
section or regulation, any valid regulation promulgated thereunder, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
(g)    “Committee” means the committee appointed by the Board (pursuant to
Section 5) to administer the Plan. Unless and until the Board otherwise
determines, the Board’s Compensation Committee will administer the Plan overall
and as to Executive Participants exclusively. The Committee may appoint
Management to administer the Plan as to Non-Executive Participants in which case
the term “Committee” as used in this Plan shall mean and refer to Management.
(h)    “Company” means Plantronics, Inc., a Delaware corporation, or any
successor thereto.
(i)    “Disability” means a permanent and total disability determined in
accordance with uniform and nondiscriminatory standards adopted by the Committee
from time to time.
(j)    “Executive Participant” means any Committee identified or declared
executive, officer, or key Associate Participant under the Plan.
(k)    “Fiscal Year” means the fiscal year of the Company.
(l)    “Management” means the CEO, CFO and senior executive officers of the
Company.
(m)    “Non-Executive Participant” means any Participant who is not an Executive
Participant under the Plan.
(n)    “Participant” means as to any Performance Period, an Associate who has
been selected by the Committee for participation in the Plan for that
Performance Period.
(o)    “Performance Period” means the period of time for the measurement of the
performance criteria that must be met to receive an Actual Award, as determined
by the Committee in its sole discretion. A Performance Period may be divided
into one or more shorter periods if, for example, but not by way of limitation,
the Committee desires to measure some performance criteria over 12 months and
other criteria over 3 months.
(p)    “Plan” means this Incentive Compensation Plan, as set forth in this
instrument and as hereafter amended from time to time.
(q)    “Target Award” means the target award, at 100% performance achievement,
payable under the Plan to a Participant for the Performance Period, as
determined by the Committee in accordance with Section 3(b).
(r)    “Termination of Service” means a cessation of the employee-employer
relationship between an Associate and the Company or an Affiliate for any
reason, including, but not by way of limitation, a termination by resignation,
discharge, death, Disability, retirement, or the disaffiliation of an Affiliate,
but excluding any such termination where there is a simultaneous reemployment by
the Company or an Affiliate.
3.Selection of Participants and Determination of Awards.
(a)    Selection of Participants. The Committee, in its sole discretion, will
select the Associates who will be Executive Participants for any Performance
Period and Management, in its sole discretion, will select the Associates who
will be Non-Executive Participants, each during all or any portion of a
Performance Period. Participation in the Plan is in the sole discretion of the
Committee, on a Performance Period by Performance Period basis. Accordingly, an
Associate who is a Participant for a given Performance Period in no way is
guaranteed or assured of being selected for participation in any subsequent
Performance Period or Performance Periods.
(b)    Determination of Target Awards. The Committee, in its sole discretion,
will establish a Target Award for each Participant (each award may be expressed
as a percentage of a Participant’s average annual base salary for the
Performance Period or actual base salary on the last day of the Performance
Period, as the Committee deems appropriate).
(c)    Bonus Pool. Each Performance Period, the Committee, in its sole
discretion, will establish a Bonus Pool, which pool may be established before,
during or after the applicable Performance Period. Actual Awards will be paid
from the Bonus Pool.
(d)    Discretion to Modify Awards. Notwithstanding any contrary provision of
the Plan, the Committee may, in its sole discretion and at any time, (i)
increase, reduce or eliminate a Participant’s Actual Award, and/or (ii)
increase, reduce or eliminate the amount allocated to the Bonus Pool. The Actual
Award may be below, at or above the Target Award, in the Committee’s discretion.
The Committee may determine the amount of any reduction on the basis of such
factors as it deems relevant, and will not be required to establish any
allocation or weighting with respect to the factors it considers.
(e)    Discretion to Determine Criteria. Notwithstanding any contrary provision
of the Plan, the Committee will, in its sole discretion, determine the
performance goals applicable to any Target Award which requirement may include,
without limitation, (stock price, revenue, profit, bookings, cash flow, customer
development, customer retention, customer satisfaction, sales channel retention,
sales channel satisfaction, sales channel development, associate retention,
associate satisfaction, associate development, net bookings, net income, net
profit, operating cash flow, operating expenses, total earnings, earnings per
share, diluted or basic, earnings per share from continuing operations, diluted
or basic, earnings before interest and taxes, earnings before interest, taxes,
depreciation and amortization, pre-tax profit, net asset turnover, asset
utilization, inventory turnover, capital expenditures, net earnings, operating
earnings, gross or operating margin, profit margin, debt, working capital,
return on equity, return on net assets, return on total assets, return on
capital, return on investment, return on sales, net or gross sales, market
share, economic value added, cost of capital, change in assets, technical
development, expense reduction levels, debt reduction, productivity, new product
introductions, delivery performance, implementation or improvement of new or
existing business systems, individual objectives, and total stockholder return.
As determined by the Committee, the performance goals may be based on generally
accepted accounting principles (“GAAP”) or non-GAAP results and any actual
results may be adjusted by the Committee for one-time items or unbudgeted or
unexpected items when determining whether the performance goals have been met.
The goals may be on the basis of any factors the Committee determines relevant,
and may be on an individual, divisional, business unit or Company-wide basis.
Any criteria used may be measured on such basis as the Committee determines,
including but not limited to, as applicable, (A) in absolute terms, (B) in
combination with another performance goal or goals (for example, but not by way
of limitation, as a ratio or matrix), (C) in relative terms (including, but not
limited to, results for other periods, passage of time and/or against another
company or companies or an index or indices), (D) on a per-share basis,
(E) against the performance of the Company as a whole or a segment of the
Company and/or (F) on a pre-tax or after-tax basis. The performance goals may
differ from Participant to Participant and from award to award. Failure to meet
the goals will result in a failure to earn the Target Award, except as provided
in Section 3(d).
4.Payment of Awards.
(a)    Right to Receive Payment. Each Actual Award will be paid solely from the
general assets of the Company. Nothing in this Plan will be construed to create
a trust or to establish or evidence any Participant’s claim of any right other
than as an unsecured general creditor with respect to any payment to which he or
she may be entitled.
(b)    Timing of Payment. Payment of each Actual Award shall be made as soon as
practicable after the end of the Performance Period during which the Actual
Award was earned and after the Actual Award is approved by the Committee, but in
no event following the later of (i) the fifteenth (15th) day of the third (3rd)
month of the Fiscal Year immediately following the Fiscal Year in which the
Participant’s Actual Award has been earned and no longer is subject to a
substantial risk of forfeiture, and (ii) March 15 of the calendar year
immediately following the calendar year in which the Participant’s Actual Award
has been earned and no longer is subject to a substantial risk of forfeiture.
Unless otherwise determined by the Committee, to earn an Actual Award a
Participant must be employed by the Company or any Affiliate on the date the
Actual Award is paid.
It is the intent that this Plan comply with the requirements of Code
Section 409A so that none of the payments to be provided hereunder will be
subject to the additional tax imposed under Code Section 409A, and any
ambiguities herein will be interpreted to so comply.
(c)    Form of Payment. Each Actual Award will be paid in cash (or its
equivalent) in a single lump sum.
(d)    Payment in the Event of Death or Disability. If a Participant dies or
becomes Disabled prior to the payment of an Actual Award earned by him or her
prior to death or Disability for a prior Performance Period, the Actual Award
will be paid to his or her estate or to the Participant, as the case may be,
subject to the Committee’s discretion to reduce or eliminate any Actual Award
otherwise payable.
5.Plan Administration.
(a)    Committee is the Administrator. The Plan will be administered solely by
the Committee as to Executive Participants. The Committee will consist of not
less than two (2) members of the Board. The members of the Committee will be
appointed from time to time by, and serve at the pleasure of, the Board.
(b)    Committee Authority. It will be the duty of the Committee to administer
the Plan in accordance with the Plan’s provisions. The Committee will have all
powers and discretion necessary or appropriate to administer the Plan and to
control its operation, including, but not limited to, the power to (i) determine
which Associates will be granted awards, (ii) prescribe the terms and conditions
of awards, (iii) interpret the Plan and the awards, (iv) adopt such procedures
and subplans as are necessary or appropriate to permit participation in the Plan
by Associates who are foreign nationals or employed outside of the United
States, (v) adopt rules for the administration, interpretation and application
of the Plan as are consistent therewith, and (vi) interpret, amend or revoke any
such rules.
(c)    Decisions Binding. All determinations and decisions made by the
Committee, the Board, and any delegate of the Committee, including Management,
pursuant to the provisions of the Plan will be final, conclusive, and binding on
all persons, and will be given the maximum deference permitted by law.
(d)    Delegation by Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or part of its
authority and powers under the Plan to one or more directors and/or officers of
the Company.
(e)    Indemnification.  Each person who is or will have been a member of the
Committee will be indemnified and held harmless by the Company against and from
(i) any loss, cost, liability, or expense that may be imposed upon or reasonably
incurred by him or her in connection with or resulting from any claim, action,
suit, or proceeding to which he or she may be a party or in which he or she may
be involved by reason of any action taken or failure to act under the Plan or
any award, and (ii) from any and all amounts paid by him or her in settlement
thereof, with the Company’s approval, or paid by him or her in satisfaction of
any judgment in any such claim, action, suit, or proceeding against him or her,
provided he or she will give the Company an opportunity, at its own expense, to
handle and defend the same before he or she undertakes to handle and defend it
on his or her own behalf. The foregoing right of indemnification will not be
exclusive of any other rights of indemnification to which such persons may be
entitled under the Company’s Certificate of Incorporation or Bylaws, by
contract, as a matter of law, or otherwise, or under any power that the Company
may have to indemnify them or hold them harmless.
6.General Provisions.
(a)    Tax Withholding. The Company will withhold all applicable taxes from any
Actual Award, including any federal, state and local taxes (including, but not
limited to, the Participant’s FICA and SDI obligations).
(b)    No Effect on Employment or Service. Nothing in the Plan will interfere
with or limit in any way the right of the Company to terminate any Participant’s
employment or service at any time, with or without cause. For purposes of the
Plan, transfer of employment of a Participant between the Company and any one of
its Affiliates (or between Affiliates) will not be deemed a Termination of
Service. Employment with the Company and its Affiliates is on an at‑will basis
only. The Company expressly reserves the right, which may be exercised at any
time and without regard to when during a Performance Period such exercise
occurs, to terminate any individual’s employment with or without cause, and to
treat him or her without regard to the effect that such treatment might have
upon him or her as a Participant.
(c)    Participation. No Associate will have the right to be selected to receive
an award under this Plan, or, having been so selected, to be selected to receive
a future award.
(d)    Successors. All obligations of the Company under the Plan, with respect
to awards granted hereunder, will be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business or assets of the Company.
(e)    Beneficiary Designations. If permitted by the Committee, a Participant
under the Plan may name a beneficiary or beneficiaries to whom any vested but
unpaid award will be paid in the event of the Participant’s death. Each such
designation will revoke all prior designations by the Participant and will be
effective only if given in a form and manner acceptable to the Committee. In the
absence of any such designation, any vested benefits remaining unpaid at the
Participant’s death will be paid to the Participant’s estate.
(f)    Nontransferability of Awards. No award granted under the Plan may be
sold, transferred, pledged, assigned, or otherwise alienated or hypothecated,
other than by will, by the laws of descent and distribution, or to the limited
extent provided in Section 6(e). All rights with respect to an award granted to
a Participant will be available during his or her lifetime only to the
Participant.
7.Amendment, Termination, and Duration.
(a)    Amendment, Suspension, or Termination. The Board, in its sole discretion,
may amend or terminate the Plan, or any part thereof, at any time and for any
reason. The amendment, suspension or termination of the Plan will not, without
the consent of the Participant, alter or impair any rights or obligations under
any Actual Award theretofore earned by such Participant. No award may be granted
during any period of suspension or after termination of the Plan.
(b)    Duration of Plan. The Plan will commence on the date specified herein,
and subject to Section 7(a) (regarding the Board’s right to amend or terminate
the Plan), will remain in effect thereafter.
8.Legal Construction.
(a)    Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein also will include the feminine; the plural will
include the singular and the singular will include the plural.
(b)    Severability. In the event any provision of the Plan will be held illegal
or invalid for any reason, the illegality or invalidity will not affect the
remaining parts of the Plan, and the Plan will be construed and enforced as if
the illegal or invalid provision had not been included.
(c)    Requirements of Law. The granting of awards under the Plan will be
subject to all applicable laws, rules and regulations, and to such approvals by
any governmental agencies or national securities exchanges as may be required.
(d)    Governing Law. The Plan and all awards will be construed in accordance
with and governed by the laws of the State of California, but without regard to
its conflict of law provisions.
(e)    Bonus Plan. The Plan is intended to be a “bonus program” as defined under
U.S. Department of Labor regulation 2510.3-2(c) and will be construed and
administered in accordance with such intention.
(f)    Captions. Captions are provided herein for convenience only, and will not
serve as a basis for interpretation or construction of the Plan.





